 Case 1:21-cr-00028-APM Document 111 Filed 03/29/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                     *
vs.                                               *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                            *
         *      *       *       *     *       *       *      *      *       *      *
             UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE

      COMES NOW the Defendant, Thomas Caldwell, by and through counsel, and without

objection from the Government, and requests that this Honorable Court amend his Conditions of

Release, and in support of said motion states as follows:

      1) Pursuant to telephone and email communications on March 29, 2021 with Assistant

         United States Attorney Kathryn Rakoczy, the Government does not oppose the requested

         amendment to the Defendant’s Conditions of Release.

      2) Pursuant to email communications on March 29, 2021, the Defendant’s Pretrial Services

         Monitor, Officer Sara Morehead, does not oppose the instant requested relief.

      3) On March 12, 2021, the Court, upon reconsideration, agreed to release the Defendant

         from detention on very strict conditions, including 24/7 home incarceration. ECF No.

         75. The Defendant was also placed on GPS tracking. Id.

      4) The Defendant requests permission to attend Sunday church services beginning this

         weekend, Easter Sunday, which begin at 11 a.m. and last no more than two hours.

         Undersigned counsel has provided the Government and Pretrial Services with the

         church’s name, address, and contact information. The Defendant’s church is a short

         drive from his home.
 Case 1:21-cr-00028-APM Document 111 Filed 03/29/21 Page 2 of 3




   5) The Defendant agrees to be accompanied by his wife, Sharon Caldwell, to church each

       Sunday and will provide the Pretrial Services Office with proof of his attendance if the

       instant request is granted.

   6) The Defendant has been fully compliant with his Conditions of Release to date.

   WHEREFORE, the Defendant requests that the Court authorize his release from 24/7 home

incarceration each Sunday for the purpose of attending church services as approved and verified

by Pretrial Services.

                                                              /s/
                                                    David W. Fischer, Esq.
                                                    Federal Bar No. 023787
                                                    Law Offices of Fischer & Putzi, P.A.
                                                    Empire Towers, Suite 300
                                                    7310 Ritchie Highway
                                                    Glen Burnie, MD 21061
                                                    (410) 787-0826
                                                    fischerandputzi@hotmail.com
                                                    Attorney for Defendant
 Case 1:21-cr-00028-APM Document 111 Filed 03/29/21 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 29th day of March, 2021, a copy of the foregoing
Unopposed Motion to Modify Conditions of Release was electronically filed with the Clerk of
the United States District Court using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                 Kathryn Rakoczy, AUSA
                                            Office of the United States Attorney
                                            555 4th Street, NW
                                            Washington, DC 20001

                                                           /s/
                                                   David W. Fischer, Esq.
